EXHIBIT PREMIER ALLIANCE GROUP, INC. INTRODUCTION TO PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30 2009, AND THE NINE MONTHS ENDED SEPTEMBER 30, 2 DECEMBER 31, 2008 The following unaudited pro-forma consolidated balance sheet, pro-forma income statements and the explanatory notes give effect to the asset purchase of PeopleSource Inc. by Premier Alliance Group, Inc. The pro-forma consolidated balance sheet, pro-forma consolidated income statements and explanatory notes are based on the estimates and assumptions set forth in the explanatory notes. These pro-forma consolidated balance sheet and pro-forma consolidated income statements have been prepared utilizing the historical financial statements of Premier Alliance Group, Inc., and. PeopleSource Inc. and should be read in conjunction with the historical financial statements and notes thereto included elsewhere in this filing. The pro-forma consolidated income statements have been prepared as if the asset purchase had been consummated on January 1, 2008 under the purchase method of accounting and carried through to September 30, 2009. The pro-forma consolidated balance sheet has been prepared under the acquisition method of accounting as if the acquisition was consummated on September 30, 2009. The acquisition accounting is dependent on certain valuations and other studies that may not have progressed to a stage where there is sufficient evidence for a definitive measurement. Accordingly, the pro forma adjustments are preliminary and have been made solely for the purpose of providing pro forma financial information. Differences between these preliminary estimates, including the estimates of the purchase consideration and the allocation of the purchase price may occur and these differences may be material. This pro-forma consolidated financial data is provided for comparative purposes only, and does not purport to be indicative of the actual financial position or results of operations had the acquisition occurred at the beginning of the periods presented, nor are they necessarily indicative of the results of future operations. PREMIER ALLIANCE GROUP, INC. PRO FORMA BALANCE SHEET September 30, 2009 ASSETS Historical unaudited Premier Alliance unaudited PeopleSource adjustments unaudited combined pro forma CURRENT ASSETS: Cash $ - - 0 Accounts receivable 1,004,474 278,846 (278,846 ) 1,004,474 Marketable securities 30,328 0 0 30,328 Deferred tax asset - current portion 24,000 0 0 24,000 Prepaid expenses and other current assets 46,466 8,170 (8,170 ) 46,466 Total current assets 1,105,268 287,016 (287,016 ) 1,105,268 PROPERTY AND EQUIPMENT - at cost less accumulated depreciation 7,995 3,440 1,560 12,995 OTHER ASSETS: Goodwill(net) 1,051,820 0 398,758 1,450,578 Intangibles(net) 84,000 84,000 Investment in equity-method investee 200,385 0 0 200,385 Investment in cost-method investee 100,000 0 0 100,000 Cash surrender value of officers' life insurance 359,748 0 0 359,748 Deferred tax asset 46,000 0 0 46,000 Deposits and other assets 4,000 3,138 (3,138 ) 4,000 1,761,953 3,138 479,620 2,244,711 $ 2,875,216 $ 293,594 $ 194,164 $ 3,362,974 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Note payable $ 179,000 $ - 140,000 319,000 Accounts payable 221,676 98,051 (98,051 ) 221,676 Accrued expenses 358,180 49,906 (49,906 ) 358,180 Income taxes payable 4,613 - 0 4,613 Total current liabilities 763,469 147,957 (7,957 ) 903,469 LONG TERM LIABILITIES: - - 247,758 247,758 STOCKHOLDERS' EQUITY: Class A convertible preferred stock, liquidation preference of $0.05 per share, $.001 par value, 5,000,000 shares authorized, 560,746 shares issued and outstanding 561 561 Common stock, $.001 par value, 45,000,000 shares authorized, 5,917,945 shares issued and outstanding 5,918 1,000 (846 ) 6,072 Additional paid-in capital 3,314,789 0 99,846 3,414,635 Accumulated deficit (1,209,521 ) 144,637 (144,637 ) (1,209,521 ) 2,111,747 145,637 (45,637 ) 2,211,747 $ 2,875,216 $ 293,594 $ 194,164 $ 3,362,974 PREMIER ALLIANCE GROUP, INC. PRO FORMA STATEMENT OF OPERATIONS FOR THE PERIOD ENDED SEPTEMBER 30, 2009 Historical unaudited unaudited unaudited Premier Alliance PeopleSource adjustments Combined Pro forma NET REVENUES $ 6,620,738 $ 1,627,166 $ 8,247,904 OPERATING EXPENSES: Cost of revenues 4,850,285 1,271,037 6,121,322 Selling, general and administrative 1,550,749 311,996 1,862,745 Depreciation and amortization 4,232 1,633 11,717 17,582 6,405,266 1,584,666 11,717 8,001,649 INCOME FROM OPERATIONS 215,472 42,500 (11,717 ) 246,255 OTHER INCOME (EXPENSE): Interest expense, net (7,232 ) (533 ) (5,619 ) (13,384 ) Goodwill impairment loss - - - Gain (Loss) on marketable securities 11,932 - 11,932 Officers' life insurance income 65,990 - 65,990 Equity in net loss of equity-method investee 346 - 346 Other income 2,400 - 2,400 73,436 (533 ) (5,619 ) 67,284 NET INCOME BEFORE INCOME TAXES 288,908 41,967 (17,336 ) 313,539 - INCOME TAX BENEFIT (EXPENSE) (87,702 ) - (9,606 ) (97,308 ) NET INCOME (LOSS) 201,206 41,967 (26,942 ) 216,231 PREFERRED STOCK DIVIDEND - - - NET INCOME AVAILABLE FOR COMMON STOCKHOLDERS $ 201,206 $ 41,967 (26,942 ) $ 216,231 Net Income (loss) per share basic $ 0.03 $ 0.04 diluted $ 0.03 $ 0.03 Weighted average number of shares, basic 5,897,836 153,846 6,051,682 diluted 6,458,582 153,846 6,612,428 PREMIER ALLIANCE GROUP, INC. PRO FORMA STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2008 Historical Premier Alliance PeopleSource adjustments Combined Pro forma NET REVENUES $ 9,038,197 $ 3,272,323 $ 12,310,520 OPERATING EXPENSES: Cost of revenues 6,501,996 2,719,742 9,221,738 Selling, general and administrative 2,299,790 480,580 2,780,370 Depreciation and amortization 12,749 2,945 14,855 30,549 8,814,535 3,203,267 14,855 12,032,657 INCOME FROM OPERATIONS 223,662 69,056 (14,855 ) 277,863 OTHER INCOME (EXPENSE): Interest expense, net (35,411 ) (4,871 ) (3,331 ) (43,613 ) Goodwill impairment loss (1,179,464 ) - (1,179,464 ) Loss on marketable securities 6,015 - 6,015 Officers' life insurance income (276,787 ) - (276,787 ) Equity in net loss of equity-method investee (11,071 ) - (11,071 ) Other income 5,897 - 5,897 (1,490,821 ) (4,871 ) (3,331 ) (1,499,023 ) NET INCOME BEFORE INCOME TAXES (1,267,159 ) 64,185 (18,186 ) (1,221,160 ) - INCOME TAX BENEFIT (EXPENSE) (74,494 ) - (17,940 ) (92,434 ) NET INCOME (LOSS) (1,341,653 ) - (36,126 ) (1,313,594 ) PREFERRED STOCK DIVIDEND - - - NET INCOME AVAILABLE FOR COMMON STOCKHOLDERS $ (1,341,653 ) $ 64,185 (36,126 ) $ (1,313,594 ) Net Income (loss) per share basic $ (0.23 ) $ (0.22 ) diluted $ (0.23 ) $ (0.22 ) Weighted average number of shares, basic 5,867,945 153,846 6,021,791 diluted 5,867,945 153,846 6,021,791 Notes and assumptions to Pro-Forma Consolidated Financial Statements Organization and basis of presentation: The unaudited pro-forma consolidated balance sheet and consolidated income statements have been based on historical financial information, using accounting principles generally accepted in the United States of America, of Premier Alliance Group, Inc. and PeopleSource, Inc. for the nine months ended September 30, 2009 and the year ended December 31, 2008, considering the effects of the asset purchase of PeopleSource Inc. by Premier Alliance Group, Inc. was completed effective January 1, 2008 in the case of the pro-forma consolidated income statements, and effective September 30, 2009 in the case of the pro-forma consolidated balance sheet. On October 1, 2009 Premier Alliance Group, Inc. purchased the specific assets of Peoplesource, Inc. The assets purchased included fixed assets in the amount of $5,000, goodwill in the amount of $398,758, and intangibles in the amount of $84,000. All other assets and liabilities remained with the seller and have been backed out in the adjustment section. Pro-Forma adjustments: The intangibles acquired from the purchase of Peoplesource, Inc. are being amortized for book purposes over a period of five years. Fixed assets purchased are being depreciated over five years. No impairment of Goodwill has occurred. Intangibles consisted of Peoplesource, Inc's customer list and was valued using the Discounted Cash Flow method, the value was determined to be $84,000. Fixed assets were valued based on Fair Market Value and were valued at $5,000. Provision for income taxes has been provided for Peoplesource, Inc. which assumes a corporate tax rate for year ended December 31, 2008 and nine months ended September 30, 2009 respectively. Stock Issuance: In consideration of the Purchased Assets, the Registrant will pay to PeopleSource (a) the sum of $400,000 in cash, subject to adjustment; and (b) issue to PeopleSource 153,846 shares of Registrant's common stock, equal to $100,000 based on the closing price of the common stock of $0.65 on the Closing Date. Cash will be paid as follows: 1. $140,000 in cash, and delivery of the Shares within 10 days after Closing. 2.
